Citation Nr: 0510863	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  95-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1967 to March 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The veteran, appeared before the Board for a hearing held on 
appeal in August 1997; a transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.	The veteran is a non-combat veteran who served in the 
Republic of Vietnam during the Vietnam war where he performed 
transportation duties as a petroleum storage specialist; From 
approximately September 1967 to June 1968, he served with the 
262nd Quartermaster Battalion, 525th Quartermaster Company.

2.	There is no credible supporting evidence to verify or 
corroborate the veteran's claimed in-service stressors of 
being exposed to enemy mortar and rocket attacks, and being a 
witness to a rocket attack that killed a friend of his, while 
operating in "Dong Ha" and "Gong Hoi," Vietnam, during 
approximately December 1967 to March 1968.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the veteran must be informed of the information and 
evidence that is necessary to substantiate his claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In February 2001 and December 2003, the 
RO informed the veteran of its duty to assist the veteran in 
developing his case. In the statement and letter to the 
veteran, VA informed the veteran of the evidence necessary to 
prove his claim for entitlement to service connection for 
PTSD. Specifically, VA informed the veteran that to establish 
entitlement, he will need to obtain medical records, 
treatment records, and service records. VA informed the 
veteran that to establish entitlement, he will need to obtain 
evidence to show in-service occurrence or aggravation of a 
disease or injury, and he must show a relationship between 
the disease or injury, and his current disability. 

VA also informed him that he will need to provide evidence 
showing specific in-service stressors that gave rise to the 
disability. The RO sent the veteran several letters in June 
1967, January 1999, and in March 2004 informing him that he 
needed to try to provide detailed information about the 
stressors including the exact dates and places, as well as 
the units involved, and if there were any casualties or 
wounded in action, he should give the RO their names, ranks, 
and units.

Second, the veteran must be informed of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In its February 2001 
statement and December 2003 letter, VA informed the veteran 
that it would continue to assist him in obtaining his medical 
records, employment records, records from other federal 
agencies, and any other records it receives notice of.

Third, the veteran must be informed of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the February 
2001 statement and December 2003 letter, VA instructed the 
veteran to provide information about any additional 
information or evidence that he wanted VA to help him obtain. 

Finally, the veteran must be requested to provide any 
evidence in his possession that pertains to the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). 
Throughout the adjudication process, and in the February 2001 
statement and December 2003 letter, VA has asked the veteran 
to provide information about evidence that might be 
available, and was told VA would assist him in obtaining any 
additional evidence. When the appellant has provided 
information about available evidence or where he was treated 
or examined for his claimed condition, VA has obtained the 
records. 

In October 2002, the Board directed the case for additional 
development to obtain from the veteran details of his claimed 
in-service stressors and to request additional corroborating 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR). The veteran responded to the 
request by providing a description of his in-service 
stressors and the USASCRUR submitted the findings of its 
research. In March 2005, the veteran's representative 
submitted a letter indicating that it had no further new 
evidence or arguments to add.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background 

Service records indicate the veteran is a non-combat veteran 
who served in the Republic of Vietnam during the Vietnam War 
period. His DD-214 lists his military occupational specialty 
as a petroleum storage specialist, and the veteran has 
indicated that he served primarily as a transport truck 
driver. His list of decorations and medals received include a 
M-14 sharp shooting recognition, but they do not indicate any 
commendations or citations for combat experience.

The veteran was assigned to the 525th Quartermaster Company 
(QM Co) in approximately September 1967, where he was until 
approximately June 1968. A Historical Brief of 262nd 
Quartermaster Battalion (QM Bn) activities indicated that the 
525th QM Co. was located in Cam Ranh Bay, as of January 1968. 
Elements of the 262nd QM Bn were deployed in support of 
combat operations during the first quarter of 1968, but the 
Historical Brief indicated that certain elements of the 525th 
QM Co. were dispatched to Bon Dan.

On to the report of the veteran's February 1969 examination 
for separation from service, the veteran gave a positive 
response to the question of whether he had or had ever had 
"depression or excessive worry."  The examiner reported 
that the veteran's psychiatric status was normal.

A VA PTSD examination was conducted in October 1994, which 
indicated a diagnosis of a history of chronic alcohol and 
cocaine abuse, and mixed personality disorder. The veteran 
reported that he occasionally dreamed about his experiences 
in Vietnam and remembered seeing a number of his friends 
killed, but the examiner remarked that the veteran did not 
appear to be preoccupied by thoughts of his service in 
Vietnam. The examiner concluded that the veteran did not meet 
the clinical criteria for PTSD.

Another VA PTSD examination was conducted in April 1997, but 
the case folder was not reviewed. The veteran reported his 
service history of serving in Cam Ranh Bay operating as a 
driver of a five ton tractor-trailer throughout Vietnam. He 
indicated that his mission was to transport supplies into the 
field, including food, fuel, and ammunition. He claimed that 
despite having air cover, he was always frightened, felt 
vulnerable on these missions to enemy attacks and indicated 
that he was exposed to death and injury on many occasions 
throughout his Vietnam tour. He also described an incident in 
Gong Hoi when his friend "Walt" was hit by an enemy 
aircraft rocket attack.  He described the whole Vietnam 
experience as terrifying and described many other similar 
occurrences of men being severely injured or killed. Based on 
the veteran's reported history, the examiner diagnosed the 
veteran with PTSD and found the veteran to be socially 
isolated, suffering from flashbacks, and suffering from 
survivor guilt, with interrupted sleep. Under the assessment 
for stressors, the examiner noted "extreme: prolonged combat 
exposure."

The veteran appeared and testified before a Travel Board 
hearing in August 1997. At the hearing the veteran repeated 
his claimed history of operating in Vietnam as a tractor 
trailer driver and being subjected to enemy fire and 
witnessing attacks against fellow soldiers. He testified that 
he arrived in Cam Ranh Bay, Vietnam sometime around August 
1967 and was assigned to perform transportation duties for 
the 525th QM Co. as a tractor trailer driver. He indicated 
that he stayed at Cam Ranh Bay for a month or so before he 
was transported up to Da Nang and then up to Quang Tri, where 
he continued to operate as a truck driver. He indicated that 
sometime between December 1967 and February 1968 he was 
transported to Dong Ha and Phu Bai where he served a few 
miles away from the Demilitarized Zone. The veteran testified 
that while he drove his truck, he was often subjected to 
enemy rocket and mortar attacks, sometimes on a daily basis. 

The veteran also testified about a specific incident in which 
he claimed he witnessed the aftermath of an enemy aircraft 
rocket attack that landed on his friend's bunker, which 
killed his friend. The veteran claimed he had retreated into 
a bunker of his own and heard the explosive concussions. When 
he came back out, he saw that his friend's bunker had been 
hit and that his friend was the only apparent fatality. At 
the hearing, the veteran referred to his friend's name  as 
"John."

The veteran submitted a further statement in June 2003 to 
provide additional information about his claimed in-service 
stressors. He described being stationed in Cam Ranh Bay for 
three months before being sent up north to Quang Tri to haul 
cargo such as fuel and food rations. Afterwards, he claimed 
that sometime in January 1998 he was shipped even further up 
north to Dong Ha where the mortar/rocket incident occurred. 
He indicated that he was rocketed 1 to 2 times a week and 
that he witnessed many incidences of other soldiers being 
shot up or killed.


Law and Analysis

The veteran claims service connection for PTSD. In order to 
establish service connection for the disability, the evidence 
must show it resulted from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). Even if the condition at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted for any 
disability first noted after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2004), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004).

The record indicates the veteran served in the 525th QM Co. 
from approximately September 1967 to approximately June 1968.

In numerous statements submitted by the veteran to the RO and 
according to his testimony made during his August 1997 
hearing, the veteran claims that he arrived in Cam Ranh Bay 
sometime in August 1967 where he performed transportation 
duties as a tractor trailer driver. He indicates that after a 
few months he was transported up to Da Nang and then up to 
Quang Tri, and that sometime during December 1967 and March 
1968 he was transported to Dong Ha
 and Phu Bai where he served a few miles away from the 
Demilitarized Zone. He indicates that as a truck driver, he 
was often subjected to attacks from enemy fire, sometimes on 
a daily basis. The veteran also reports a specific stressor 
incident, in which he claims he witnessed the aftermath of an 
enemy aircraft rocket attack that killed his friend. At his 
VA examination in April 1997, the veteran claimed his 
friend's name was "Walt." At his August 1997 hearing, he 
referred to his friend's name as "John," a name he has 
since referred to and maintained.

According to a document submitted by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), Operational 
Reports-Lessons Learned submitted by the 262nd QM Bn, the 
higher headquarters of the 525th QM Co. for the time period 
November 1, 1967 to April 30, 1968, state that the 525th QM 
Co. had elements of its unit at Cam Ranh Bay, Phan Rang, Vung 
Ro, Tuy Hoa, and Qui Nhon during the period. They do not 
mention Dong Ha or Gong Hoi. In addition, they list attacks 
against units and locations of the 262nd QM Bn, however, the 
attacks against the 262nd QM Bn had no relation to Dong Ha or 
Gong Hoi, although research showed that attacks did occur at 
Dong Ha combat base in December 1967, in January 1968, and 
others as well. Information concerning attacks against a 
location called Gong Hoi was not located.

The USASCRUR report also indicated that Morning Reports for 
the 525th QM Co. for either 1967 or 1968 were not maintained. 
A search for remarks containing an incident where a rocket 
hit a bunker killing a person named "John" found no 
reference to an explosion or those killed in action.

The evidence shows that the veteran was diagnosed by a VA 
physician for PTSD. However the evidence also shows that the 
diagnosis was made without a review of the case folder or a 
review of the recent evidence regarding the veteran's company 
assignment and company activities, and thus the diagnosis was 
based primarily on the veteran's own reported history of 
combat exposure. 

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

Because the service records and evidence do not establish 
that the veteran engaged in combat with the enemy, the 
veteran may not rely on his lay testimony alone to establish 
the occurrence of the claimed in-service stressors. See 38 
C.F.R. § 3.304(f) (2004). There must be credible supporting 
evidence that the claimed in-service stressors actually 
occurred. This has not been provided or demonstrated as the 
evidence shows the veteran's claimed in-service stressors are 
inconsistent with the activities attributed to the company 
the veteran was assigned to. The veteran was given the 
opportunity, but has not provided sufficient credible 
evidence to support his claim.

In summary, to establish service connection for PTSD there 
must be a competent diagnosis of PTSD and credible evidence 
confirming the occurrence of the claimed in-service 
stressors. A critical element needed to establish service 
connection for PTSD is therefore missing. Consequently, the 
claim of service connection for PTSD must be denied.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


